[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT DATED MAY 20, 1991, PLAINTIFF'S OBJECTION THERETO, AND PLAINTIFF'S CROSS-MOTION FOR SUMMARY JUDGMENT DATED AUGUST 27, 1991
There are the following genuine issues of fact:
-Whether defendant is an enterprise within the meaning of the Bulk Transfer Act.
-Whether the value of the property transferred was greater than its secured debt to CBT.
-Whether the defendant failed to comply with the Bulk Transfer Act.
-Whether the defendant is estopped by the doctrine of unclean hands from alleging that plaintiff failed to levy on defendant's assets in a timely fashion.
Accordingly, defendant's motion for summary judgment is denied, plaintiff's object thereto is sustained, and plaintiff's cross-motion for summary judgment is denied.
FRANCES ALLEN SENIOR JUDGE CT Page 9607